FULMER, Judge.
Susan Elmore challenges her convictions for trafficking in methamphetamine (twenty-eight grams or more) and possession of cannabis. We affirm the trafficking conviction but reverse the possession of cannabis conviction.
Elmore contends that the State failed to prove she was aware of the large amount of methamphetamine found under the passenger seat of the car that she was driving, which was jointly occupied by her and her codefendant. We reject this contention because there was testimony from an officer that after Elmore’s arrest she admitted that she drove her eodefendant around while he dealt the methamphetamine. She also admitted that she was the bookkeeper for the transactions. We conclude that this testimony provided sufficient evidence that Elmore knew of the methamphetamine in the vehicle and that she intended to participate in the crime.
As for the cannabis found in the car, however, the State concedes that the evidence was insufficient to establish constructive possession because there was no evidence that Elmore knew of the existence of the cannabis. Accordingly, we reverse the conviction for possession of cannabis only.
Affirmed in part and reversed in part.
CASANUEVA and COVINGTON, JJ., Concur.